internal_revenue_service p o box cincinnati oh department of the treasury number release date date date legend b scholarship fund trust c city name d last will and trust h company j school k date of determination_letter l city name m city name dear employer_identification_number contact person - id number contact telephone number uil we have considered your request for the advance approval of the amendment of your employer-related grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code effective k and that you are classified as a private_foundation as defined in sec_509 you were established by d in furtherance of the vocational technical education- undergraduate or graduate- of graduates of j or any high school into which j may be merged or consolidated your grant-making procedures under sec_4945 of the code were approved based on continued compliance with the requirements of revproc_76_47 in addition to complying with revproc_76_47 you were 1976_2_cb_670 also required to ensure that a questionnaire be circulated once a year to h employees requesting information using the following language do you have children who have graduated from high school who are continuing or are considering the continuation of their education and plan or intend to further their vocational technical education at the graduate or undergraduate level upon receipt of the completed questionnaires the trustees were also required to tabulate the information record the net number of children eligible for scholarships and kee a record of the total number of h employees’ children who were eligible for grants in that year you have continually complied with the above described notice and record-keeping requirements to comply with revproc_76_47 even though revproc_76_47 was modified by revproc_85_51 1985_2_cb_717 stating that the and the tests are alternative tests and that no notice to h employees is required for compliance with either test according to the will of d which created the trust it was the intention of the grantor to provide scholarships to graduates of j because of the long and intimate connection of the h family and business with the town of c when the will was executed in you were concerned that all the graduates of j would be children of the employees of h h has grown dramatically in the past thirty years and employees now reside throughout the united_states and abroad since you have been required to ensure that a questionnaire is circulated annually to h employees no matter where the employees reside b now receives scholarship applications from those who are not graduates of j your primary purpose for requesting advance approval is to obtain authorization to stop sending annual notice of the scholarship to h employees and return to the grantor’s original intent to provide scholarships to the graduates of j although it was the grantor’s desire that preference to the extent permissible and in the discretion of the trustees be given to children of long-term employees years or more of h this language is not an eligibility requirement therefore you are requesting advance approval of the amended scholarship procedures you will operate your grant-making activity as follows you will establish an independent scholarship selection committee committee selected by the trustees of b who will review all scholarship applications to the extent possible the committee will include individuals knowledgeable in the vocational technica l education field preferably individuals of the regional school unit which includes j the committee will consist of no less than three individuals and no more than ten individuals the committee members will be completely unrelated to b and h and neither b or h will be involved in the process of selecting recipients each member of the committee will review the applications and the additional materials submitted each member of the committee will be obligated to disclose any personal knowledge of and relationship with any applicant and to refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if any applicant is selected over others no scholarships are to be awarded to any children or grandchildren of the trustees of b or shareholders of h or any children or grandchildren of the committee members you will provide notice of the availability of the scholarship by posting such notice on the bulletin boards of j providing copies of the scholarship application form to the guidance office of j and such other means as the committee determines appropriate in order to be eligible for a scholarship the applicant must be a graduate of j and be a resident of c the applicant must intend to pursue a program in a vocational technical institute as well as any other academic program in which the educational training is designed to prepare students for services in industry or commerce and pursue a two year degree leading to an associate's degree however in any year in which the trustees are unable to expend the entire income of the trust plus any accumulations for the benefit of students proposing a two year associates degree the trustees may aso aes scholarship grants to other students proposing a four year baccalaureate egree d’s will requires each scholarship recipient to be a graduate of j the student eligibility for the scholarship is population of j includes students residing in c l and m further limited to students who reside in c unless the student at j resides in l or m and has a parent working at h you will not award scholarship grants in any year to more than percent of the number of children of h employees who are eligible to apply for such grants and are considered by the committee in selecting the recipients of grants the committee will maintain records of the number of children of employees of h apply for such grants and iii are considered by the committee in selecting the recipients of the grant in any year grants in any year to more than percent of the total number of h employees’ children who were eligible regardless of whether they submitted applications determination of the number of children that are eligible for a scholarship grant under the percent test will be made as described in revproc_85_51 1985_2_cb_717 in the alternative you will not award scholarship that i are eligible ii you will require that applicants submit a scholarship application and supporting documentation as you may deem appropriate on a schedule to be determined by you the process of selecting grant recipients is completely objective and non-biased there is no restriction limitation in the selection process based on race color religion or national or ethic origin the committee will use a point system based on academic performance honors and awards extracurricular activities financial need letters of recommendation and other criteria deemed appropriate by the committee all scholarship grants awarded by you will be awarded solely in the order recommended by the committee and the number of grants to be awarded will not be increased from the number recommended by the committee your committee will publically announce the grant recipients the scholarship grants will not be used by h or you to recruit or induce employees to continue their employment or otherwise follow a course of action sought by h eligibility for a scholarship grant is in no way related to any employment related facts such as an employee's position services or duties with h lf a scholarship grant is awarded to a child of an h employee the award will not be terminated because the child’s parent terminates employment with h regardless of the reason for such termination except as provided above there is no limit on a grant recipient's selected course of study and therefore h does not benefit from the program or the recipient's education scholarship grants are paid directly to the educational_institution except as provided above the grant recipient will have a free choice to use the grant to pursue any course cr study at an educational_institution as defined by sec_170 a ii attended by the grantee all grantees as a condition to receiving their grants will sign a consent form which authorizes the educational_institution they attend to provide you with reports of their academic performance at least once a year for the year or years for which the scholarship grant is awarded this report is to consist of a copy of the grades received and courses taken if available if no grades are available then the grantee will consent to having his faculty advisor or other appropriate school official report to the committee concerning the grantee’s performance grants will be made only under sec_4945 of the code for study at educational institutions described under sec_170 a ii of the code all grants will be scholarships under sec_117 of the code all grants will be paid directly to the educational_institution as defined by sec_170 a ii of the code attended by the grantee in direct payment of tuition and related charges to defray the grantee’s expenses only while the grantee is enrolled at such educational_institution and the grantee’s standing is consistent with the purposes and conditions of the grant and explained in the following paragraph you will examine the reports received concerning the grantee’s progress in the grantee’s course of study at such educational_institution when the reports indicate that the grantee is not performing satisfactorily you will withhold additional payments to the educational_institution attended by the grantee you will then determine if any part of if the grant has been used for the grant can be recovered and if possible recover it improper purposes the grant will automatically terminate you will then request that the educational_institution attended by the grantee refund any monies available if at any time the grantee ceases study prior to the completion of the grantee’s course of study the grantee will if you so recommend be required to refund the total amount of the grantee’s grant all grantees as a condition to receiving their grants shall be required to file an agreement requiring them to refund to you any portion of a grant used for improper purposes and any portions of the grant which you recommend be refunded pursuant to the provisions of the preceding sentence you will maintain a file for each scholarship applicant for each year applications are received this file shall include a completed application form all information used to evaluate the qualifications of the applicant a record of the action taken by you on the application including the amount and purpose of the grant and the follow-up information which is obtained in compliance with treasury regulations c - all files will be maintained by you the reports received by you on the progress of each grantee will be added to the grantee’s file sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sec_4 through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the ode this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations
